Citation Nr: 0527977	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
October 1966 to September 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2003, a statement of 
the case was issued in March 2004, and a substantive appeal 
was received in April 2004.  The veteran testified at a Board 
videoconference hearing in June 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At this time, the veteran's only service-connected disability 
is a right knee scar, rated 10 percent disabling.  The 
veteran is advancing his right hip claim on the theory that 
he has right hip disability secondary to the inservice right 
knee injury that resulted in the right knee scar.  The Board 
believes that implicit in this contention is a claim of 
service connection for residuals of the right knee injury 
other than the already service-connected scar.  In view of 
the fact that the veteran is arguing that he has right leg 
disability secondary to such other residuals of the right 
knee injury, the implicit claim of service connection for 
such residuals (other than the scar) is intertwined with the 
right hip issue and should first be adjudicated by the RO. 

Additionally, at the June 2006 Board hearing, the veteran's 
representative stated that he was submitting copies of 
additional medical records.  He specifically described these 
records as additional clinical records from the VA Outpatient 
Clinics at McClelland and Mather Air Force bases that cover 
the period from March 18, 2003, to May 3, 2005.  However, 
these records have not been received at the Board, and the RO 
has reported to the Board that it has not received any such 
records.  Since these are VA records, appropriate action must 
be taken to obtain such records and associate them with the 
claims file. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain and associate with the claims 
file all medical records from the VA 
Outpatient Clinics at McClelland and 
Mather Air Force bases that document 
treatment of the veteran from March 18, 
2003, to the present. 

2.  Appropriate action should also be 
taken to locate and obtain any additional 
service medical records as well as the 
veteran's service personnel records. 

3.  The veteran should then be scheduled 
for an appropriate VA examination of the 
right hip and right knee.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated special 
tests, including x-rays if deemed 
medically advisable, should be conducted.  
The examiner should clearly report 
whether the veteran has current right hip 
disability and current right knee 
disability (other than the already 
service-connected right knee scar).  

     a)  If the veteran has current right 
knee disability (other than the scar), 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disability is 
causally related to the right knee injury 
noted in service medical records.  

     b)  If the veteran has current right 
hip disability, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such right 
hip disability is proximately due to, or 
aggravated by, the already service-
connected right knee scar. 

     c)  If the veteran has a current 
right hip disability, and if the examiner 
has found that the veteran has a current 
right knee disability (other than the 
scar) which the examiner believes is due 
to the right knee injury during service, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such current right hip 
disability is proximately due to, or has 
been aggravated by, the right knee 
disability (other than the right knee 
scar).  

4.  After completion of the above and any 
additional development which the RO deems 
appropriate, the RO should formally 
adjudicate the issue of service 
connection for right knee disability 
(other than the right knee scar).  The 
veteran should be notified of the 
determination and furnished notice of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if he wishes to 
file an appeal from this determination. 

5.  The RO should then review the 
expanded record and determine if service 
connection is warranted for right hip 
disability, including on a secondary 
basis.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


